UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6377


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SERGIO LOPEZ REYNA, a/k/a La Cra,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:13-cr-00205-D-1)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sergio Lopez Reyna, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sergio Lopez Reyna pled guilty to carjacking and aiding and abetting, in violation

of 18 U.S.C. §§ 2119(1), 2 (2012), and brandishing a firearm in furtherance of a crime of

violence and aiding and abetting, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), 2 (2012).

He received a 171-month sentence.          In May 2015, we affirmed Reyna’s criminal

judgment on direct appeal. United States v. Reyna, 611 F. App’x 124, 127 (4th Cir.

2015) (No. 14-4663). Reyna has now filed a second notice of appeal of the same

criminal judgment. Because we previously affirmed this criminal judgment, we dismiss

the appeal as duplicative. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid in the decisional process.

                                                                             DISMISSED




                                             2